~,

Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20-Page 1. ehil
(Oe FLED AL

/ Dy

UNITED STATES DISTRICT COURT NY i
WESTERN DISTRICT OF NEW YORK Yess NGUIBA=e wh

 

KAREN YAVONNE BURNS,
19-CV-81-MJR
DECISION AND ORDER
Plaintiff,

-V-

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 14).

Plaintiff Karen Yavonne Burns brings this action pursuant to 42 U.S.C. §§405(g)
and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security finding her ineligible for Supplemental Security Income (“SSI”) under the Social
Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons, Burns’
motion (Dkt. No. 10) is granted, the Commissioner's motion (Dkt. No. 12) is denied, and
the case is remanded.

BACKGROUND?"

Burns protectively filed an application for SSI on March 30, 2015, alleging a

disability as of April 12, 2013, due to diabetes, schizoaffective disorder, bipolar, high blood

pressure, and high cholesterol. (Tr. 11, 215-223, 233).* Her SSI claim was initially denied

 

' The Court assumes the parties’ familiarity with the record in this case.
? References to “Tr.” are to the administrative record in this case.
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 2 of 11

July 2, 2015. (Tr. 155-166). On July 23, 2015, Burns filed a timely written request for a
hearing. (Tr. 167-169}.

On July 20, 2017, a hearing was conducted by Administrative Law Judge ALJ")
Bryce Baird, in Buffalo, New York. (Tr. 61-104). Burns appeared at the hearing, along
with her attorney. A vocational expert also appeared.

On October 4, 2017, the ALJ issued a decision finding Burns not disabled. (Tr. 8-
29). That decision became final when on November 14, 2018, the Appeals Council
denied her request for review. (Tr. 1-7). This action followed.

DISCUSSION

[. scope of Judicial Review

The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations. “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,

read as a whole, yields such evidence as would allow a reasonable mind to accept the
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 3 of 11

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[ijt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260,265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

H. Standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The
Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such severity that he is not only unable to do his previous work but
cannot, considering his age, education, and work experience, engage in any other kind
of substantial gainful work which exists in the national economy, regardless of whether

such work exists in the immediate area in which he lives, or whether a specific job vacancy

-3-
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 4 of 11

exists for him, or whether he would be hired if he applied for work.” /d. §§423(d)(2)(A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based on these facts, subjective evidence
of pain or disability, and. . . [the claimant’s] educational background, age, and work
experience.” Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” /d. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . age, education, and work experience.” /d.
§§404.1520(b), 416.920(b). Second, ifthe claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” /d.
§§404.1520(c), 416.920(c). To make this determination, the Commissioner asks whether
the claimant has “any impairment or combination of impairments which significantly limits
[the claimant's] physical or mental ability to do basic work activities.” /d. §§404.1520(c),
416.920(c). As with the first step, if the claimant does not have a severe impairment, he
or she is not disabled regardless of any other factors or considerations.  /a.
§§404.1520(c), 416.920(c). Third, if the claimant doés have a severe impairment, the
Commissioner asks two additional questions: first, whether that severe impairment meets
the Act's duration requirement, and second, whether the severe impairment is either listed

in Appendix 1 of the Commissioner's regulations or is “equal to” an impairment listed in

-4.
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 5of11

Appendix 1. /d. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. /d. §§404.1520(d), 416.920(d).

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity [“RFC”] based on ail the relevant medical and other evidence” in the record. /d.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” /d. §§404.1545(a)(1), 416.945(a)(1). The Commissioner's assessment
of the claimant's RFC is then applied at steps four and five. At step four, the
Commissioner “compare[s] [the] residual functional capacity assessment . . . with the
physical and mental demands of [the claimant’s] past relevant work.” /d. §§404.1520(f,
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. /d. §§404.1520(), 416.920(f). Finally, ifthe claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth
step the Commissioner considers whether, based on the claimant’s RFC, age, education,
and work experience, the claimant “can make an adjustment to other work.” /d.
§§404.1520(g)(1), 416.920(g)(1). If the claimant can adjust to other work, he or she is
not disabled. /d. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
adjust to other work, he or she is disabled within the meaning of the Act. /d.

§§404.1520(g)(1), 416.920()(1).
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 6 of 11

The burden through steps one through four described above rests on the claimant.
If the claimant carries his burden through the first four steps, “the burden then shifts to
‘the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

IH. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating disability claims.
Under step one, the ALJ found that Burns had not engaged in substantial gainful activity
since March 30, 2015, her application date. (Tr. 13). At step two, the ALJ concluded that
Burns has the following severe impairments: obesity; diabetes mellitus; lumbago:
cervicalgia; pancreatitis; patella-femoral arthritis; schizoaffective disorder; depression;
anxiety, and post-traumatic stress disorder. (Tr. 14). At step three, the ALJ found that
Burns does not have an impairment or combination of impairments that meets or
medically equals the severity of one of the listed impairments. (Tr. 14-16). Before
proceeding to step four, the ALJ assessed Burns’ RFC, finding that she could perform
medium work, but with several limitations based both on her physical and mental
impairments. (Tr. 16). Proceeding to step four, the ALJ found that Burns has no past
relevant work. (Tr. 22). At step five, the ALJ found that, considering Burns’ age,
education, work experience, and RFC, there are jobs that exist in significant numbers in
the national economy that she can perform, including Dishwasher, Warehouse Worker,

and Hand Packer. (Tr. 22-23). Accordingly, the ALJ concluded that Burns is not disabled
under the Act. (Tr. 23-24),

 
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 7 of 11

IV. Burns’ Challenges

Burns’ argues, inter alia, that this case must be remanded because the only
medical opinion relied upon by the ALJ as to her medical condition was stale. The Court
agrees with Burns and finds that the case must be remanded.

An ALJ may not rely on medical source opinions that are stale when determining
the claimant's RFC. Biro v. Comm'r of Soc. Sec., 335 F. Supp. 3d 464, 470 (W.D.N.Y.
2018) (citing Andrews v. Berryhill, No. 17-CV-6368 (MAT), 2018 WL 2088064, at *3
(W.D.N.Y. May 4, 2018) (remanding for staleness when ALJ relied on consultative
examination that occurred prior to multiple surgeries over five years)); Camille v. Colvin,
104 F. Supp. 3d 329, 343-44 (W.D.N.Y. 2015); affd, 652 F, App'x 25 (2d Cir. 2016). A
medical opinion may be stale if it is remote in time and does not account for a claimant's
deteriorating condition. See, e.g., Jones v. Comm'r of Soc. Sec., 10-CV-5831, 2012 U.S.
Dist. LEXIS 119010 (E.D.N.Y. Aug. 22, 2016) (finding that the ALJ should not have relied
on a medical opinion in part because it "was 1.5 years stale" as of the plaintiffs hearing
date and "did not account for her deteriorating condition."); Hawkins v. Colvin, 15-CV-
6394, 2016 U.S. Dist. LEXIS 148380 (W.D.N.Y. Oct. 26, 2016) ("the consultative medical
examination report was ‘stale’ at the time of the ALJ's decision, insofar as the report was
issued prior to plaintiffs degenerative disc disease becoming symptomatic."); Girolamo
v. Colvin, 13-CV-06309, 2014 U.S. Dist. LEXIS 72749 (W.D.N.Y. May 28, 2014) (ALJ
improperly relied upon opinions of consulting physicians rendered "prior to [p]laintiff's
second surgery in 2011 and the related diagnostic testing associated therewith."); see
also Jeffords v. Comm'r of Soc. Sec., No. 17-CV-1085-MJR, 2019 WL 1723517, at *7

(W.D.N.Y. Apr. 18, 2019) (remanding for staleness when ALJ relied “almost exclusively,

-7-
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 8 of 11

on medical opinions ... prior to plaintiffs 2013 spinal surgery and 2014 fail”); Morales v.
Commir of Soc. Sec., No. 17 CV-341-FPG, 2019 WL 1109572, at *6 (W.D.N.Y. Mar. 11,
2019) (remanding where ALJ relied on consultative examiner's opinion that did not
address “multiple hernia repair surgeries” and was rendered before two additional
surgeries); Pagano v. Comm'r of Soc. Sec., No. 16-CV-6537-FPG, 2017 WL 4276653, at
“5 (W.D.N.Y. Sept. 27, 2017) (“A stale medical opinion, like one that is rendered before a
surgery, is not substantial evidence to support an ALJ's finding.”).

Here, in determining Burns’ physical RFC, the ALJ relied solely on the medical
opinion of consultative internist, Dr. Hongbiao Liu, M.D., following a single examination of
Burs on June 12, 2015. (Tr. 290-294). At the time he examined Burns, Dr. Liu had no
imaging of Burns’ spine. /d. The ALJ assigned “great evidentiary weight” to Dr. Liu’s
opinion. (Tr. 22).

The ALJ erred in relying on the opinion of Dr. Liu as it was stale. Dr. Liu’s opinion
was rendered in 2015. However, Burns was in a car accident on April 3, 2017, two
years after Dr. Liu’s opinion. (Tr. 81, 817). After the accident, on April 21, 2017, Burns
‘Started treating with a chiropractor, Dr. Scott Croce, D.C.* (Tr. 817). Burns reported
that she had pain in her neck, mid and tower back, and right knee. (Tr. 817). Dr. Croce
noted that Burns had deficient grip strength in her left hand and limited cervical spine
and lumbar spine range of motion. (Tr. 818). A cervical compression test and
Jackson’s lateral compression test were positive on the left, Kemp’s and Bechtrerew’s

tests were positive on the right. (Tr. 817-20). Dr. Croce prescribed a back brace and

 

* The Court recognizes that chiropractors are not acceptable medical sources under the Social Security
regulations, and that a chirepractor’s opinion is not a medical opinion. See 20 C.F.R. 416.913. However,
the Court is referring to Burns’ treatment by Dr. Croce only as background concerning the deterioration of
Burns’ back problems and the reason for her having a spinal MRI.

-8-
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 9 of 11

TENS unit for Burns. (Tr. 819). Thereafter, Burns was seen for several chiropractic
treatments. (Tr. 805-816). On May 16, 2017, areassessment showed moderate-
marked distress, with an impaired gait and antalgic posture; limited range of motion;
positive left cervical compression; bilateral Jackson's lateral compression; and right
Kemp's and Bechterew’s tests. (Tr. 809-10). Dr. Croce referred Burns for an MRI. (Tr.
810).

On July 6, 2017, Burns underwent both a cervical spine and a lumbar spine MRI.
(Tr. 836-839). The cervical spine MRI showed crowding of the CSF space at the
craniocervical junction; dehydration throughout the cervical dises; a broad disc buige at
C5-6; and a small disc herniation at T1-2. (Tr. 836-37). The lumbar spine MRI showed
dehydration at L3-4, with a mild disc bulge effacing the fat to the right nerve root; a facet
hypertrophy at L4-5; and disc dehydration and herniation at L5-S1. (Tr. 838-39).

At her ALJ hearing, Burns complained that her back pain was worse since the car
accident. (Tr. 81). She testified that she has stabbing, sharp pain in her back. (Tr. 82).
She also stated that her back sometimes gives out when she tries to lift things. (Tr. 82-
83).

Dr. Liu’s opinion was stale because: (1) it was rendered more than two years
before the hearing; (2) there was an intervening car accident in which Burns claims to
have hurt her back; and (3) in rendering. his opinion, Dr. Liu did not have available to him
any imaging of Burns’ spine and in particular, the positive MRI findings from July 6, 2017.

Because Dr. Liu’s opinion was stale, the ALJ erred in relying on it. Consequently,
because Dr. Liu's opinion was the only medical opinion upon which the ALJ relied when

determining Burns’ physical RFC, there is now a gap in the record necessitating a

-g-
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 10 of 11

remand. See Smith v. Saul, No. 17-CV-6641-CJS, 2019 WL 2521188, at *2 (W.D.NLY.
June 19, 2019) ("Decisions in this district have consistently held that an ALJ’s RFC
determination without a medical opinion backing it is, in most instances, not an RFC
supported by substantial evidence.”); see also Rosa v. Callahan, 168 F.3d 72, 79 (2d Gir.
1999) (rejecting medical opinion left gaps in the record triggering duty to develop the
record). “As a general rule, where the transcript contains only diagnostic evidence and
no opinion from a medical source about functional limitations ..., to fulfill the responsibility
to develop a complete record, the ALJ must recontact the treating source, order a
consultative examination, or have a medical expert testify at the hearing.” Nanartowich
v. Comm'r of Soc. Sec. Admin., No. 17-CV-6096P, 2018 WL 2227862, at *11-12
(W.D.N.Y. May 16, 2018) (quoting Gross v. Astrue,No. 12-CV-6207P, 2014 WL 1806779,
at “18 (W.D.N.Y. May 7, 2014)); see also Balsamo v. Chater, 142 F.3d 75, 81 (2d
Cir.1998) (“In the absence of a medical opinion to support the ALJ's finding ... the ALJ

cannot arbitrarily substitute his own judgment for competent medical opinion.”).4

 

“ Burns also argues that the ALJ erred in evaluating Burns’ ability to deal with supervisors. Because the
case is being remanded anyway, the Court will not address this issue here, but instructs the
Commissioner to consider it on remand.

-10-
Case 1:19-cv-00081-MJR Document 15 Filed 06/02/20 Page 11 of 11

CONCLUSION
For the reasons stated, Burn’s motion for judgment on the pleadings (Dkt. No. 10)
is granted, the Commissioner’s motion for judgment on the pleadings (Dkt. No. 12) is
denied, and this case is remanded for further administrative proceedings consistent with
this Decision and Order.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: June 2, 2020

Buffalo, New York :

MICHAEL J. ROEMER ~
United States Magistrate Judge

244

 
